UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 June 03, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No.1 Barclays Corporate Banking Investor Presentation dated 01 May 2013 Exhibit No. 2 Total Voting Rights dated 01 May 2013 Exhibit No.3 Stabilisation Notice dated 02 May 2013 Exhibit No. 4 Director/PDMR Shareholding dated 08 May 2013 Exhibit No. 5 Holding(s) in Company dated 09 May 2013 Exhibit No.6 Post stabilisation Wolters Kluwer dated 10 May 2013 Exhibit No.7 Post stabilisation Origin Energy dated 10 May 2013 Exhibit No.8 Stabilisation Notice dated 13 May 2013 Exhibit No. 9 Stabilisation Notice - Shortline dated 13 May 2013 Exhibit No.10 Stabilisation Notice - Kingdom of Spain dated 14 May 2013 Exhibit No.11 Stabilisation Notice - Liverpool and Victoria dated 14 May 2013 Exhibit No.12 Publication of Prospectus dated 15 May 2013 Exhibit No. 13 FRN Variable Rate Fix dated 16 May 2013 Exhibit No.14 FRN Variable Rate Fix dated 17 May 2013 Exhibit No.15 FRN Variable Rate Fix dated 17 May 2013 Exhibit No.16 Post Stabilisation - Munhyp dated 21 May 2013 Exhibit No.17 Post Stabilisation Kingdom of Denmark dated 21 May 2013 Exhibit No.18 Post Stabilisation - FMS dated 21 May 2013 Exhibit No.19 Pre-Stabilisation - KFW dated 21 May 2013 Exhibit No.20 Stabilisation Notice - NRW dated 22 May 2013 Exhibit No. 21 Stabilisation Notice - EAA dated 28 May 2013 Exhibit No. 22 Stabilisation Notice - Caja Rural de Navarra dated 28 May 2013 Exhibit No. 23 Stabilisation Notice - NAB dated 29 May 2013 Exhibit No. 24 Stabilisation Notice dated 31 May 2013 Exhibit No. 25
